

116 HR 6264 IH: Preventing Pandemic Profiting Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6264IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Smith of Missouri (for himself and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit price gouging during a state of emergency declaration, and for other purposes.1.Short titleThis Act may be cited as the Preventing Pandemic Profiting Act.2.Prohibition(a)In generalChapter 11 of title 18, United States Code, is amended by inserting after section 220 the following:221.Price gouging during a state of emergency declaration(a)In generalWhoever, in any location that has received a state of emergency declaration, knowingly sells or offers for sale, during the effective period of such declaration, any goods or services identified by the Secretary of Health and Human Services as vital and necessary for the health, safety, and welfare of consumers, including medical treatment, at an unconscionably excessive price, shall be fined not more than $1,000, imprisoned not more than 5 years, or both.(b)DefinitionsIn this section:(1)State of emergency declarationThe term state of emergency declaration means—(A)a public health emergency declaration under section 319 of the Public Health Service Act;(B)a major disaster declaration under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act; or(C)an emergency declaration under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act.(2)Unconscionably excessive priceThe term unconscionably excessive price—(A)means a price higher than the average price at which goods or services were sold or offered for sale during the 30-day period prior to the date on which a state of emergency declaration is made; and(B)does not include—(i)an increased price that reflects the average profit margin during the 30-day period prior to the date on which a state of emergency declaration is made, plus an increase in the cost of services or the cost of acquiring, producing, selling, transporting, and delivering goods; or(ii)any price agreed to by a seller and consumer prior to the date on which a state of emergency declaration is made..(b)Clerical amendmentThe table of sections for chapter 11 of title 18, United States Code, is amended by inserting after the item related to section 220 the following:221. Price gouging during a state of emergency declaration..(c)ApplicationThis Act and the amendments made by this Act shall apply with respect to conduct occurring on or after the date of enactment of this Act.